UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS JH Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 95.76% (Cost $162,186,563) Australia 0.48% Insurance Australia Group Ltd. (Property & Casualty Insurance) 196,200 717,775 Austria 0.41% Telekom Austria AG (Integrated Telecommunication Services) 29,500 607,181 Belgium 2.90% InBev NV (Brewers) 64,000 4,289,472 Canada 1.88% Manitoba Telecom Services, Inc. (Integrated Telecommunication Services) 70,000 2,791,249 France 6.49% France Telecom SA (Integrated Telecommunication Services) 200,000 6,323,794 Total SA (Integrated Oil & Gas) 42,900 3,284,798 Italy 3.00% Arnoldo Mondadori Editore SpA (Publishing) 87,000 522,509 Enel SpA (Electric Utilities) 299,000 2,763,362 Eni SpA ADR (Integrated Oil & Gas) 7,100 478,540 Intensa Sanpaolo (Diversified Banks) 119,900 673,330 New Zealand 1.19% Telecom Corporation of New Zealand Ltd. ADR (Integrated Telecommunication Services) 128,088 1,763,772 Philippines 0.53% Philippine Long Distance Telephone Co. ADR (Wireless Telecommunication Services) 13,700 778,845 South Korea 1.13% KT Corp. ADR (Integrated Telecommunication Services) 81,900 1,676,493 Switzerland 2.22% Nestle SA (Packaged Foods & Meats) 75,000 3,289,872 Taiwan 2.12% Far EasTone Telecommunications Co., Ltd. (Wireless Telecommunication Services) (I) 1,102,047 1,797,033 Taiwan Seiconductor Manufacturing Co., Ltd. (Semiconductors) 141,811 1,347,205 United Kingdom 16.19% Barclays PLC (Diversified Banks) 67,100 455,637 Diageo PLC ADR (Distillers & Vintners) 47,500 3,343,050 GKN PLC (Auto Parts & Equipment) 626,000 2,627,114 Lloyds TSB Group PLC (Diversified Banks) 99,000 577,285 National Grid PLC (Multi-Utilities) 514,300 6,773,083 Tomkins PLC (Industrial Conglomerates) 700,000 1,714,222 United Utilities Group PLC (Multi-Utilities) 121,009 1,659,933 United Utilities Group PLC Ser B (Multi-Utilities) 156,600 527,691 Vodafone Group PLC (Wireless Telecommunication Services) 2,355,600 6,310,261 United States 57.22% Altria Group, Inc. (Tobacco) 48,900 995,115 AT&T, Inc. (Integrated Telecommunication Services) 197,100 6,072,651 Automatic Data Processing, Inc. (Data Processing & Outsourced Services) 36,000 1,537,560 Page 1 JH Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value United States (continued) Bristol-Myers Squibb Co. (Pharmaceuticals) 117,300 2,477,376 CBS Corp. (Class B) (Broadcasting & Cable TV) 81,000 1,325,160 CenturyTel, Inc. (Integrated Telecommunication Services) 21,300 792,147 ConocoPhillips (Integrated Oil & Gas) 24,291 1,982,631 DaVita, Inc. (Health Care Services) (I) 13,700 765,145 Dow Chemical Co. (Diversified Chemicals) 21,800 726,158 Duke Energy Corp. (Electric Utilities) 380,900 6,696,222 Frontier Communications Corp. (Integrated Telecommunication Services) 43,471 502,525 General Electric Co. (Industrial Conglomerates) 59,838 1,692,817 Great Plains Energy, Inc. (Electric Utilities) 160,860 4,063,323 Iowa Telecommunications Services, Inc. (Integrated Telecommunication Services) 43,800 812,052 Laclede Group, Inc. (Gas Utilities) 8,200 347,762 Merck & Co., Inc. (Pharmaceuticals) 32,000 1,052,800 NiSource, Inc. (Multi-Utilities) 100,000 1,708,000 Packaging Corporation of America (Paper Packaging) 150,000 3,828,000 Pfizer, Inc. (Pharmaceuticals) 88,000 1,642,960 Philip Morris International, Inc. (Tobacco) 34,300 1,771,595 Progress Energy, Inc. (Electric Utilities) 140,300 5,936,093 Reynolds American, Inc. (Tobacco) 137,502 7,676,737 Southern Co. (Electric Utilities) 222,500 7,874,275 Southern Copper Corporation (Diversified Metals & Mining) 60,900 1,691,802 StatoilHydro ASA ADR (Integrated Oil & Gas) 92,000 2,978,960 U.S. Bancorp. (Diversified Banks) 39,900 1,221,339 UST, Inc. (Tobacco) 94,413 4,967,068 Verizon Communications, Inc. (Integrated Telecommunication Services) 151,600 5,160,464 WGL Holdings, Inc. (Gas Utilities) 86,900 3,000,657 Windstream Corp. (Integrated Telecommunication Services) 291,000 3,468,720 Preferred stocks 2.13% (Cost $3,239,021) Credit Issuer, description rating (A) Shares Value United States 2.13% Bank of America Corp., 6.50% (Diversified Banks) AA- 33,800 797,680 Comcast Corp., 7.00% Ser B (Broadcasting & Cable TV) BBB+ 51,300 1,196,316 General Electric Capital Corp., 6.00% (Specialized Finance) AAA 47,200 1,161,120 Total investments (Cost $165,425,584) 97.89% Other assets and liabilities, net 2.11% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security. Page 2 JH Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on July 31, 2008 (Unaudited)  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $173,363,632. Net unrealized depreciation aggregated $28,346,896, of which $547,947 related to appreciated investment securities and $28,894,843 related to depreciated investment securities. Written options for the period ended July 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 1,338 $1,656,496 Options written 20,134 30,395,681 Options closed (13,479) (22,642,972) Options expired Outstanding, end of period Summary of written options on securities outstanding on July 31, 2008: NAME OF ISSUER NUMBER OF EXERCISE EXPIRATION CONTRACTS PRICE DATE VALUE CALLS AMEX Natural Gas Index 55 660 August 2008 ($6,325) AMEX Securities Broker/Deal 240 150 August 2008 (158,400) CBOE Mini-NDX Index 195 185 August 2008 (73,710) Morgan Stanley Commodity 40 890 August 2008 (74,000) Morgan Stanley Cyclical 45 840 August 2008 (159,300) Morgan Stanley Technology 65 550 August 2008 (93,600) Nasdaq 100 Index New Calc 20 1,850 August 2008 (75,600) PHLX Housing Sector Index 335 110 August 2008 (296,475) PHLX KBW Bank Index 355 60 August 2008 (252,050) PHLX KBW Bank Index 250 70 August 2008 (41,250) PHLX Oil Service Sector IDX 110 330 August 2008 (28,600) Russell 2000 Index 50 690 August 2008 (156,900) S&P 400 Midcap 45 800 August 2008 (78,525) S&P 500 Index 55 1,260 August 2008 (143,000) S&P 500 Index 175 1,275 August 2008 (315,000) Total Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Global Shareholder Yield Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
